DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 6-7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/1/20.
Applicant’s election without traverse of claims 1-5 and 8-18 in the reply filed on 12/1/20 is acknowledged.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2010-111010 (cited on IDS filed 9/24/18).  JP 2010-111010 teaches the claimed process as evidenced at paras. 0025,0028-0029, and 0036; and figs 4 and 6A-6E.
 	Regarding claim 1: A film material insert molding method for forming a transparent resin layer (JP 2010-111010: transparent resin layer 200) on a front surface of a film material (JP 2010-111010: film 250/251) having a design portion and a 
 	an intermediate part forming step (JP 2010-111010: paras. 0025 and 0028-0029; and fig 4) of forming a first intermediate part (JP 2010-111010: decoration object 300 and fig 4) having an edge extending radially outward (JP 2010-111010: fig 4), the edge being disposed at and near an outer peripheral end of a final shape of the film material;
 	a transparent resin layer forming step (JP 2010-111010: para. 0036; figs 6A-6B) of forming a second intermediate part including a transparent resin layer, by injection molding, on a front surface of the first intermediate part, with the edge of the first intermediate part being fixed (JP 2010-111010: decoration object is bonded to transparent layer 200 therefore it is fixed); and
 	a substrate resin layer forming step (JP 2010-111010: para. 0036; figs 6C-6E) of forming an insert-molded article including a substrate resin layer, by injection molding, on a back surface of the second intermediate part, the substrate resin layer covering a surface of a radially outer end of the edge (JP 2010-111010: fig 3 shows the outer end of the edge of the decoration object being covered by base material layer 400). 

 	Regarding claim 5: The film material insert molding method of claim 1, wherein
 	the intermediate part forming step including forming a protruding and recessed pattern in the design portion (JP 2010-111010: fig 3), and
 	the substrate resin layer forming step includes forming the substrate resin layer such that the insert-molded article has a uniform thickness (JP 2010-111010: fig 3).


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 and 8-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2010-111010 as set forth in claim 1 above.  The above teachings of JP 2010-111010 are incorporated hereinafter.  Regarding claim 2, using recessed portions/notches in a preform as positioning means is well-known in the molding art for maintaining the position of a preform during a molding step.  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate recesses/notches in the decoration object of JP 2010-111010 in order to accurately position and maintain that position of the object during the subsequent injection molding step.  Regarding claim 3, using locating pins against a preform as positioning means is well-known in the molding art for maintaining the position of a preform during a molding step.  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use location pins against portions of the decoration object and the transparent resin layer of JP 2010-111010 in order to accurately position and maintain that position of the object during the subsequent injection molding step.  Regarding claim 4, forming radial cuts in a preform is well-known in the insert molding art in order to reduce wrinkling of a preform during a positioning step.  Thus, it would have been obvious to one of ordinary skill in the art .

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following USPNs teach the state of the art: 20020048667;6875301;5525179;7704427;5338592;20040125023;20160261034;20110273356;7943072;4642209; and 5053178.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDMUND H LEE whose telephone number is (571)272-1204.  The examiner can normally be reached on M-Th 9AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao (Sam) Zhao can be reached on 571-270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






EHL
/EDMUND H LEE/Primary Examiner, Art Unit 1744